DETAILED ACTION
This action is responsive to claims filed 30 July 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Amendment
Claims 1-56 were originally filed 30 July 2020.
Claims 12-22, 32-40 and 49-56 were canceled and claims 1-11, 23-31 and 41-48 have been amended by preliminary amendment filed 30 July 2020.
Claims 1-11, 23-31 and 41-48 remain pending for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Bartholomew (Reg. No. 60,225) on 16 March 2022.

The application has been amended as follows: 

1. 	(Currently Amended) An apparatus comprising: 
a processor that determines reserved resource on sidelink for a following sidelink transmission; and
a transceiver that transmits information of the reserved resource to a mode 4 user equipment in a resource reservation field in sidelink control information
wherein the transceiver, transmits a resource guarantee indication to the mode 4 user equipment which indicates whether the reserved resource indicated in the resource reservation field in the sidelink control information can be occupied by the mode 4 user equipment.



3. 	(Canceled)

4. 	(Previously Presented) The apparatus according to claim 1, wherein, the resource reservation field in the sidelink control information indicates an interval between current scheduled resource and the reserved resource. 

5. 	(Currently Amended) The apparatus according to claim 4, the resource reservation field in the sidelink control information has a length of 4 bits and is same with a combination of a sidelink semi-persistent scheduling configuration index of 3 bits and an activation/release indication of l bit, wherein decimal values 1-10 equivalent of the resource reservation field of 4 bits indicate a corresponding extent of the interval between the current scheduled resource and the reserved resource, a decimal value 11 equivalent of the resource reservation field of 4 bits indicates 0.5 extent of the interval between the current scheduled resource and the reserved resource, a decimal value 12 equivalent of the resource reservation field of 4 bits indicates 0.2 extent of the interval between the current scheduled resource and the reserved resource, and a decimal value 0 equivalent of the resource reservation field of 4 bits indicates that no reserved resource is kept for the following transmission. 



7. 	(Previously Presented) The apparatus according to claim 6, wherein, a determination of the reserved resource field in the sidelink control information being set by a sidelink  semi-persistent scheduling configuration index is based on an active/release indication for sidelink semi-persistent scheduling configuration index in the downlink control information. 

8. 	(Previously Presented) The apparatus according to claim 4, wherein, the reserved resource field in the sidelink control information is set according to a resource reservation field in the downlink control information scrambled with sidelink-vehicle-radio network temporary identity received from the base station. 

9. 	(Previously Presented) The apparatus according to claim 6, wherein, the reserved resource field in the sidelink control information is set according to a sidelink  semi- persistent scheduling configuration field in the downlink control information scrambled with sidelink-semi-persistent scheduling-vehicle-radio network temporary identity received from the base station. 



11. 	(Previously Presented) The apparatus according to claim 1, wherein, the information of the reserved resource is transmitted in the case of resource pool sharing between the apparatus and the mode 4 user equipment. 

12-22. 	(Canceled) 

23. 	(Currently Amended) An apparatus comprising: 
a processor that determines reserved resource on sidelink for a following sidelink transmission; and
a transceiver that transmits information of the reserved resource to a mode 3 user equipment in downlink control information
wherein, a resource reservation field in the downlink control information scrambled with sidelink-vehicle-radio network temporary identity is used to transmit the information of the reserved resource and set a reserved resource field in sidelink control information. 

24. 	(Canceled) 

25. 	(Currently Amended) The apparatus according to claim[[ 24]] 23 wherein, the resource reservation field in the downlink control information is used to indicate an interval between current scheduled resource and the reserved resource. 

26. 	(Currently Amended) The apparatus according to claim 25, the resource reservation field in the downlink control information has a length of 4 bits and is same with a combination of a sidelink semi-persistent scheduling configuration index of 3 bits and an activation/release indication of l bit, wherein decimal values 1-10 equivalent of the resource reservation field of 4 bits indicate a corresponding extent of the interval between the current scheduled resource and the reserved resource, a decimal value 11 equivalent of the resource reservation field of 4 bits indicates 0.5 extent of the interval between the current scheduled resource and the reserved resource, a decimal value 12 equivalent of the resource reservation field of 4 bits indicates 0.2 extent of the interval between the current scheduled resource and the reserved resource, and a decimal value 0 equivalent of the resource reservation field of 4 bits indicates that no reserved resource is kept for the following transmission. 

27. 	(Currently Amended) The apparatus according to  23, wherein, the resource reservation field in the downlink control information is set by a sidelink semi-persistent scheduling configuration index and an interval between the current scheduled resource and the reserved resource is same with a semi-persistent scheduling interval corresponding to the sidelink semi-persistent scheduling configuration index. 

28. 	(Previously Presented) The apparatus according to claim 27, wherein, an active/release indication for sidelink semi-persistent scheduling configuration index in the -6-downlink control information is used to indicate whether the reserved resource field in the sidelink control information is set by the sidelink semi-persistent scheduling configuration index. 

29. 	(Previously Presented) The apparatus according to claim 23, wherein, a sidelink  semi-persistent scheduling configuration field in the downlink control information scrambled with sidelink-semi-persistent scheduling-vehicle-radio network temporary identity is used to transmit the information of the reserved resource, and a sidelink semi-persistent scheduling configuration index included in the SL sidelink semi-persistent scheduling configuration field in the downlink control information is used to set a reserved resource field in sidelink control information.

30. 	(Previously Presented) The apparatus according to claim 29, wherein, an effective indication for the sidelink semi-persistent scheduling configuration field in the downlink control information is used to indicate whether the reserved resource field in the sidelink control information is set according to the sidelink  semi- persistent scheduling configuration field in the downlink control information. 

31. 	(Currently Amended) The apparatus according to claim 23, wherein, the information of the reserved resource is transmitted in the case of resource pool sharing between the mode 3 user equipment and a mode 4 user equipment. 

32-40. 	(Canceled) 

41. 	(Previously Amended) An apparatus comprising: 
a transceiver that receives information of reserved resource on sidelink from a mode 3 user equipment in a resource reservation field in sidelink control information; and
a processor that determines existence of resource collision on sidelink. 

42. 	(Previously Amended) The apparatus according to claim 41, wherein the processor, performs resource reselection in the case that the reserved resource has collision with resource used by the apparatus for an ongoing sidelink transmission. 

43. 	(Previously Amended) The apparatus according to claim 41, wherein the processor excludes the reserved resource from a resource pool if the reserved resource does not have a collision with resource used by the apparatus for an ongoing sidelink transmission. 

44. 	(Previously Amended) The apparatus according to claim 41, wherein the transceiver, receives a resource guarantee indication from the mode 3 user equipment which indicates whether the reserved resource indicated in the resource reservation field in the sidelink control information can be occupied by the apparatus.



46. 	(Currently Amended) The apparatus according to claim 45, the resource reservation field in the sidelink control information has a length of 4 bits and is same with a combination of a sidelink semi-persistent scheduling configuration index of 3 bits and an activation/release indication of l bit, wherein decimal values 1-10 equivalent of the resource reservation field of 4 bits indicate a corresponding extent of the interval between the current scheduled resource and the reserved resource, a decimal value 11 equivalent of the resource reservation field of 4 bits indicates 0.5 extent of the interval between the current scheduled resource and the reserved resource, a decimal value 12 equivalent of the resource reservation field of 4 bits indicates 0.2 extent of the interval between the current scheduled resource and the reserved resource, and a decimal value 0 equivalent of the resource reservation field of 4 bits indicates that no reserved resource is kept for the following transmission. 

47. 	(Previously Amended) The apparatus according to claim 41, wherein, the resource reservation field in the sidelink control information is set by a SL sidelink semi-persistent scheduling configuration index and an interval between the -9-current scheduled resource and the reserved resource is same with a semi-persistent scheduling interval corresponding to the sidelink semi-persistent scheduling configuration index. 



49-56. 	(Canceled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 23 and 41. Specifically, the prior art of record fails to disclose transmitting a resource guarantee as provided in amended claim 1, scrambling downlink control information with a sidelink-vehicle-radio network temporary identity as provided in amended claim 23, or determining existence of resource collision as provided in claim 41 in ordered combination with all the other features of independent claims 1, 23 or 41.
Min et al. (US 11,212,774, hereinafter Min) was found to be the closest prior art to the claimed invention. Min qualifies as prior art for claiming priority to priority applications KR-10-2017-0101947, KR 10-2017-0105071, and KR 10-2017-0152585, which are attached hereto for applicant's convenience. Min also claims the priority of KR-10-2018-005385 and it is also provided along with the aforementioned Korean priority applications, but does not qualify as prior art for the present application. The three previously-mentioned Korean priority applications are believed to fully support the pertinent portion of Min alone or in reasonable combination. Thus, for sake of clarity, the pertinent portions of Min will be cited as presented in the US Patent publication cited for Min. 

Regarding claim 23, Min, at Figs. 5A-7B, 10 and 15:64 – 16:27, discloses a base station activating sidelink semi-persistent scheduled to allocate resource to a mode 3 terminal to be shared with a mode 4 terminal for sidelink communication as provided by the base station to the mode 3 terminal via downlink control information. However, Min does not appear to disclose scrambling the downlink control information or performing an equivalent action. Further search and consideration of prior art did not reveal other references that disclose, alone or in reasonable combination, the limitation at issue.
Regarding claim 41, Min, at Figs. 7A-B, 8C-D and 9:22-58, discloses a mode 4 terminal receiving shared resource pool information and dedicated resource pool information, comparing the pools’ channel occupancy rate (CR) or channel busy ratio (CBR) and selecting which pool of resources to select resources from accordingly. However, CR and CBR merely indicate a 
Thus, at least independent claims 1, 23 and 41 are allowed over the prior art of record. Dependent claims 2, 4-11, 25-31 or 42-48 are likewise allowed for at least the same reasons, because they depend on claims 1, 23 or 41. Therefore, claims 1-2, 4-11, 23, 25-31 and 41-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Min et al. (US 11,212,774) - pertinent for the reasons provided above;
Kim et al. (US 2020/00221271) – Fig. 9 and ¶¶ 103-106 disclose resource allocation flowing from a base station to a mode 4 vehicle through a mode 3 vehicle; and
Liu et al. (US 2020/0137738) – Figs. 1, 5, 7-8, ¶¶ 92-93, 95-97, 121, 131-132 and 138-140 disclose a mode 4 terminal receiving resources in sidelink control information from a mode 3 terminal that had received their resource allocation from a base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thomas R Cairns/Primary Examiner, Art Unit 2468